Citation Nr: 0909081	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO. 03-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether a March 4, 1970 rating decision which denied 
entitlement to service connection for a left hip disorder was 
clearly and unmistakably erroneous.

2. Entitlement to service connection for a right hip 
disorder, to include as secondary to a left hip disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
November 2003. In a December 3, 2004 decision, the Board 
denied the veteran's claims. The veteran appealed the Board's 
December 2004 decision to the United States Court of Appeals 
for Veterans Claims (Court). 

In an August 2007 Memorandum Decision, the Court vacated the 
Board's December 2004 decision and remanded the matter for 
readjudication consistent with the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The August 2007 Memorandum Decision from the Court states 
that on remand, the Board must "ensure that the Secretary 
has attempted to associate with the claims file all treatment 
and clinical records from the appellant's military service, 
including both the April and July 1969 treatment records 
referenced in the July 1969 Medical Board report." 

Therefore, in compliance with this directive, the Board finds 
that these issues must be remanded to obtain the April and 
July 1969 treatment records identified by the Court. 

The RO will also readjudicate the claim in accordance with 
the Court's directives relative to the presumption of 
soundness and the law regarding aggravation of pre-existing 
disabilities. See Court's memorandum decision, pages 1-8.

The Veteran's claim of service connection for a right hip 
disorder, to include as secondary to a left hip disorder is 
inextricably intertwined with the issue pertaining to the 
left hip disorder, and must also be readjudicated upon 
remand. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should request from the 
National Personnel Records Center (NPRC) 
the April and July 1969 treatment records 
referenced in the July 1969 Medical Board 
report. Efforts to obtain these records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile. 
The non-existence or unavailability of 
such records must be verified by the 
NPRC. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. When the actions requested have been 
completed, The AMC/RO should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate both of the issues on page 1 
of this remand.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




